ON REHEARING-.
TRIMBLE, J.-
-A rehearing was granted herein on November 25, 1912, and the cause was, at the present term, again argued and submitted. At this second hearing the point was urged, more clearly and forcibly than before, that the trial court erred in giving for plaintiff instruction No. 4. It is copied in full in the original opinion.
The resolution declaring the work necessary to be done, and also the ordinance authorizing it, after specifying the various materials which should enter into the building of said improvement and the method of its construction, contained this provision: “Upon this layer is to be laid a top course of screened gravel containing about fifteen per cent sand, and no stone of which shall exceed one inch in its greatest diameter.”
The defense, or rather one of the defenses, was that the work was not done in substantial compliance with the specifications. Evidence was introduced by defendant that screened gravel was not used, but that sand was; that sand largely predominated; that instead of there being only fifteen per cent of sand, there was at least from sixty to sixty-five per cent sand in this top course; that consequently it quickly washed away. The defendant, who was one of the witnesses who so testified, when cross-examined, said he did not know the proportion of sand and gravel used in the *304top course but that, from observation as one would look to see whether it was sand or gravel, it could easily be seen that the sand largely predominated, and that the gravel had not been screened. Another witness for defendant, J. H. Guitar, swore he selected several representative samples from different parts of the street and separated the sand from the gravel by means of an ordinary sifter used in brick work/ and that, by weight there was from sixty to sixty-five per cent sand in the top course, and that screened gravel was not used.
Plaintiff testified that he screened the gravel for the top course so as to take out all stone larger than one inch in diameter; and that he tested the gravel with a number twenty and number.eighteen sieve (that is, sieves with twenty and eighteen meshes each way to the inch respectively) and that it tested fifteen per cent sand; but that the only screening he did was to run it through a coarse screen to take out 'the big rocks. To meet the testimony offered by defendant that there was from sixty to sixty-five per cent sand in the top course, plaintiff introduced an expert, Hyde, who testified that ‘ ‘ sand is known as any hard, granular rock material that has been reduced to particles and these particles being larger than dust and smaller than pebbles.” He further testified that the method for determining whether or not a material was ‘ ‘ standard sand” was the sifting or fineness test; that “standard sand” used in malting mortar, is defined, by the American Society for Testing Materials, to be sand that will pass through a twenty sieve and be caught on a thirty sieve. On cross-examination he testified that sand was treated to this test, not to separate sand from gravel, but to see whether the sand in question would malee a poorer or better mortar than standard sand. He also testified that the twenty sieve would be used not to screen the gravel but to test various samples of sand. He was then asked:
*305‘ ‘ Q. But you would not use a twenty sieve practically to screen sand out of gravel at the pit? A. No, I don’t think you would.
“Q. That is not the sort of a sieve they use for screening gravel? A. Unless they wanted to find out what they have got at the bank, in which event they certainly would get a standard sieve.
“Q. The standard sieve is used for testing purposes and not for the work of separating the sand from gravel? A. It depends upon what you want to use it for.
“By the Court: Q. Does the contractor use such a sieve as you have described in his actual work? A. If it is specified that he would use a twenty sieve, he would.
“By Mr. Hinton: Q. If no sieve was specified, is that the practical sieve used for screening gravel, a twenty sieve? A. No, I should say not.”
The sand and gravel for the top course of the improvement in question was obtained from a gravel pit. A number twenty sieve is one with twenty meshes to the inch each way, or 400 to the square inch. It would hardly require technical knowledge to understand that if, to screen it, gravel and sand are thrown against such a sieve, too much sand would he retained in the gravel; and that, as Hyde says, a twenty sieve is not a practical or even a proper sieve to screen gravel, especially if the gravel must not contain over fifteen per cent sand or about that. The number twenty sieve is used to test the degree of fineness of sand, or to obtain sand o'f a particular grade of fineness, known as 1 ‘ standard sand, ’ ’ but not to obtain gravel of a certain standard or quality. Much confusion and vagueness of thought will be avoided if we bear in mind at all times that, in the specifications and contract involved herein, the material dealt with was not sand hut gravel of a certain standard and quality. There *306was no mention in the contract of the particular grade of sand, nor that a number twenty sieve was to be used. The words “gravel” and “sand” therefore were used in the contract in the commonly accepted sense of those terms. And it was gravel not larger than one inch in diaemter and containing fifteen per cent sand that was to he used. The preliminary resolution specified the same kind of gravel. This resolution is for the information of the nontechnical property owner, and the words used therein must be given their usual and ordinary meaning unless it clearly appears from the context that a different meaning was intended. As a matter of common sense, gravel for road building does not mean a material indistinguishable from sand except by some scientific test known only to the technical professional man. If the contract for building the improvement is to be governed by a technical definition as to what constitutes a certain grade of sand, then it could be strictly complied with by using material which could not be distinguished from sand by sight or touch and which differed from sand only by that degree of fineness represented by the difference between a twenty" sieve and a smaller one. But, as shown by Hyde’s definition, as well as by bis testimony, a number twenty sieve does not differentiate sand from gravel but only sand of one degree of fineness from sand of another degree of fineness. And this agrees with the ordinary and usual distinction between'gravel and sand. The former means ■“ small stones, or fragments of stone, very small pebbles, often intermixed with particles of sand.” [Webster’s International Dictionary.] (In the case before us these stones must not be larger than one inch in diameter, and the sand intermixed therein must be about fifteen per cent.) The same authority defines sand as being “fine particles of stone but not reduced to dust; comminuted stone in the form of loose grains, which are not coherent when wet. ’ ’ So that, inasmuch *307as it is screened gravel, containing a certain proportion of sand, which is the material under investigation, and not sand of a particular kind or quality, it would seem that, aside from any decisions in the books, it would not be proper to tell the jury that the contractor has fully complied with his contract if they find that he has used material which contained about fifteen per cent sand of a certain degree of fineness only. And this is in effect what instruction No. 4 does. But, if authority from the decided cases is needed, it is certainly true that the construction of the meaning of the contract is for the court and not an issue of fact for the jury. “Parties contracting are supposed to use the language in its commonly accepted sense, and courts and juries do not require the aid of experts to tell them what such language means. The learned trial judge . .* . should have ascertained its meaning from the language of the contract and instructed the jury accordingly.” [Rogers v. Modern Brotherhood, 131 Mo. App. 353.] Of course, if a usage or custom of a trade enters into and affects the construction of a contract, this may give words of an ’otherwise ordinary meaning a technical definition; but such usage or custom must be so'general and well established as to raise the presumption that the parties had knowledge of it and contracted with reference to it. And the party- claiming such usage must prove it. [Martin v. Hall, 26 Mo. 386. See also Southwestern Freight Co. v. Howard, 44 Mo. 71, l. c. 82.] No such custom was shown herein. Indeed, it would seem from Hyde’s testimony that there was no such custom since he testified that the sieve used was not the sieve to use in obtaining screened gravel.
It is urged that defendant first brought this test, for determining what was sand, into the case by rttro-ducing the witness, J. H. Guitar, who testified to his use of a No. 8 sieve for this purpose, and hence defendant having adopted the same theory and having *308first invited it, fie will not fie allowed to cfiange on appeal. Bnt Guitar did not nse tfie sieve to determine wfiat was sand and wfiat was not, bnt to separate tfie sand from tfie gravel so tfiat fie eonld weigfi eacfi separately and determine by weight wfiat was tfie proportion of each. Of course, this would in a measure determine wfiat was sand and wfiat was gravel. But it did not authorize tfie use of a sieve which would only screen out tfie finer grades of sand and leave a larger proportion of course sand than was permissible and which was not gravel. Besides, if this did introduce tfie sieve test as a means of determining wfiat was sand and wfiat was gravel, still this did not authorize tfie court to tell the jury tfiat if they believed tfie word “sand” meant sand tfiat would go through a twenty sieve, then tfie contract had been complied with. There was no evidence tfiat a twenty sieve would separate sand from gravel. On tfie contrary, there was evidence tfiat it was not tfie proper sieve for this purpose. It may be tfiat it requires evidence to show tfie proper sieve for determining what is sand and wfiat is gravel, but if so, tfie question wfiat sieve is proper should be submitted, instead of telling tfie jury tfiat, if they believed tfie contract meant a certain grade of sand, and a sieve was used which would pass tfiat grade and tfiat tfie gravel contained about fifteen per cent of tfiat grade only, then they must find that- tfie contractor did fiis work according to contract.
In view of tfie foregoing we are of tfie opinion tfiat the instruction is erroneous. Tfie judgment is reversed and tfie cause remanded for a new trial.
All concur.